Citation Nr: 9919127	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Recovery of a loan guaranty indebtedness in the amount of 
$25,109, plus interest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

The veteran had active service from March 1974 to June 1977.

This appeal arises from an October 1996 decision in which the 
Committee on Waivers and Compromises (Committee) denied the 
veteran's request for a waiver of loan guaranty indebtedness.  
On appellate review in September 1997, the Board of Veterans' 
Appeals (Board) remanded the claim for due process 
consideration.  In response, the veteran had a hearing in 
July 1998.  After reviewing the evidence of record and the 
hearing testimony presented, in October 1998, the Board 
remanded the claim once again in an attempt to obtain 
additional development to substantiate the veteran's 
assertions.  

In the October 1998 remand, the Board asked the Committee to 
provide the veteran with another financial status report form 
(VA Form 4-5655), and ask the veteran, to the extent 
possible, to provide written documentation or verification of 
all items contained in the financial status report, 
particularly the monthly expenditures applied to other 
creditors and, if applicable, a copy of the property note for 
his current residence.  The veteran was also asked to include 
documentary proof of any additional debts owed.  The Board 
also requested that the veteran be asked to submit complete 
copies, including all scheduled attachments, of his Federal 
Income Tax Return for 1997 and a written explanation along 
with proof of all efforts made by him to avoid foreclosure in 
1987.

Subsequent to the Board's remand, the record indicates that 
in November 1998, VA asked the veteran to submit additional 
evidence, to include a current financial information form.  
However, no additional evidence was received.  As such, by a 
December 1998 supplemental statement of the case, the denial 
associated with the veteran's claim was confirmed and 
continued.  

However, the record shows later in December 1998, VA received 
the veteran's request for an extension of time to submit 
additional evidence and statement in support of his claim.  
In January 1999, VA also received a copy of the veteran's 
1997 Federal Income Tax Return with a W-2 attachment, a 
December 1998 supporting statement from N.M., and a January 
1999 statement from the veteran.  

By an April 6, 1999 letter, the veteran was told that his 
claims folder was being transferred to the Board for 
appellate review, and if he wanted to submit additional 
evidence, it must be submitted to the Board within 90 days of 
the date of the letter, although the date specified was July 
6, 1999.  The record then shows that by a letter dated on 
April 8, 1999, VA acknowledged receipt of the evidence 
submitted and told the veteran that he had failed to return 
the financial status report and a copy of his 1998 tax 
return.  The veteran was then asked to furnish the foregoing 
evidence on or before April 26, 1999.  In June 1999, the 
Board received a copy of the veteran's April 1999 Financial 
Status Report and 1998 income tax return with a 1998 W-2 
attachment.

After reviewing the development of record subsequent to the 
Board's 1998 remand, it does not appear that the Committee 
readjudicated the issue on appeal in consideration of the 
newly submitted evidence received subsequent to the issuance 
of the December 1998 SSOC.  It is also noted that the veteran 
has not submitted a waiver of initial agency of original 
jurisdiction review.  See generally 38 C.F.R. § 20.1304 
(1998).

VA regulation provides when the Board remands a case, the RO 
will complete the additional development of the evidence or 
procedural development required.  Following completion of the 
development, the case will be reviewed to determine whether 
the additional development, together with the evidence which 
was previously of record, supports the allowance of all 
benefits sought on appeal.  If so, the Board and the 
appellant and his or her representative, if any, will be 
promptly informed.  If any benefits sought on appeal remain 
denied following this review, the RO should issue a SSOC 
concerning the additional development pertaining to those 
issues in accordance with the provisions of 38 C.F.R. § 19.31 
(1998).  Following the 60-day period allowed for a response 
to the SSOC pursuant to Rule of Practice 302, paragraph (c) 
(38 C.F.R. § 20.302(c) (1998)), the case will be returned to 
the Board for further appellate processing unless the appeal 
is withdrawn or review of the response to the SSOC results in 
the allowance of all benefits sought on appeal.  Remanded 
cases will not be closed for failure to respond to the SSOC.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. § 19.38 
(1998).

In view of the foregoing procedural deficiency, a remand is 
necessary for a determination by the Committee as to whether 
a waiver of recovery of a loan guaranty indebtedness in the 
amount of $25,109 plus interest is warranted and for the 
issuance of a SSOC with the regulations corresponding to that 
determination.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.31, 
19.38.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter referred to as the Court) held that where 
the agency of original jurisdiction fails to comply with 
directions in a prior remand order, the matter must be 
remanded again for additional development.  The veteran has 
the right to VA compliance with the terms and conditions set 
forth in remand orders from the Board.  Id.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements and the Board's 
prior remand order, the case is, regrettably, REMANDED for 
the following action:

The Committee should readjudicate the 
issue of entitlement to a waiver of 
recovery of a loan guaranty indebtedness 
in the amount of $25,109 plus interest 
and thereafter, issue to the veteran a 
SSOC.  The SSOC should include any 
additional pertinent law and regulations 
that were used in the determination, and 
a full discussion of action taken on the 
claim, consistent with the Court's 
instruction in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









